Exhibit 10.21
Dated the 31st day of August, 2006
MAN SANG INTERNATIONAL LIMITED
AND
CHENG TAI PO

 
SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTENT

          Clause   Description   Page   1.  
INTERPRETATION
  1 2.  
APPOINTMENT
  2 3.  
DURATION
  2 4.  
EXECUTIVE’S DUTIES
  2 5.  
REMUNERATION
  3 6.  
OTHER BENEFITS
  3 7.  
EXPENSES
  4 8.  
DEDUCTIONS
  4 9.  
LEAVE
  4 10.  
TERMINATION
  5 11.  
EXECUTIVE’S UNDERTAKINGS
  6 12.  
INTELLECTUAL PROPERTY RIGHTS
  9 13.  
MISCELLANEOUS
  9

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the 31st day of August, 2006
BETWEEN:

(1)   MAN SANG INTERNATIONAL LIMITED, a company incorporated under the laws of
Bermuda and having its registered office at Clarendon House, 2 Church Street,
Hamilton HM11, Bermuda and its principal place of business in Hong Kong at 21st
Floor, Railway Plaza, 39 Chatham Road South, Tsimshatsui, Kowloon, Hong Kong
(the “Company”); and   (2)   CHENG TAI PO of 22A, Park Mansion, 22-29 MacDonnell
Road, Hong Kong (the “Executive”).

WHEREBY IT IS AGREED as follows:

1.   INTERPRETATION

1.01   In this Agreement, unless the context requires otherwise:       “Board”
means the board of directors for the time being of the Company;       “Group”
means the Company and its subsidiaries from time to time and “member of the
Group” shall be construed accordingly;       “HK$” means Hong Kong dollars;    
  “Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;       “Listing Rules” means the Rules Governing the Listing
of Securities on The Stock Exchange of Hong Kong Limited (as the same may be
amended from time to time); and       “month” means calendar month.   1.02  
References herein to Clauses are to clauses in this Agreement unless the context
requires otherwise.   1.03   The headings are inserted for convenience only and
shall not affect the construction of this Agreement.   1.04   Unless the context
requires otherwise, words importing the singular include the plural and vice
versa and words importing a gender include every gender.

1



--------------------------------------------------------------------------------



 



2.   APPOINTMENT

    The Company will employ the Executive and the Executive hereby agrees to
serve the Company as an executive director upon the terms and subject to the
conditions hereinafter appearing.

3.   DURATION

    Subject to termination as hereinafter provided, the Company will employ the
Executive with effect from lst September, 2006 for a term of three (3) years
until terminated by either party giving to the other not less than three
(3) months’ notice in writing.

4.   EXECUTIVE’S DUTIES

    The Executive shall, during the continuance of his employment hereunder:

  (a)   serve the Company as the Vice Chairman and an executive director and, in
such capacity, perform the duties and exercise the powers from time to time
assigned to or vested in him by the Board (including (without further
remuneration unless otherwise agreed) serving on the board of directors, or in
any other office, of any member(s) of the Group, as the Board may require) and
he will perform those duties at such place or places in Hong Kong or elsewhere
as the Board may from time to time determine;     (b)   comply with and conform
to any lawful instructions or directions from time to time given or made by the
Board, or with the authority of the Board, and shall comply with the Company’s
rules, regulations, policies and procedures from time to time in force;     (c)
  faithfully and diligently serve the Group and use his best endeavours to
promote the business and interests thereof;     (d)   devote himself exclusively
and diligently to the business and interests of the Group and personally attend
thereto at all times during usual business hours and during such other times as
the Company may reasonably require except in case of incapacity through illness
or accident in which case he shall forthwith notify the Secretary of the Company
of such incapacity and shall furnish to the Board such evidence thereof as it
may require;     (e)   keep the Board promptly and fully informed (in writing if
so requested) of his conduct of the business or affairs of the Group and provide
such explanations as the Board may require in connection therewith;     (f)  
carry out his duties and exercise his powers jointly with any other director or
executive of any member of the Group as shall from time to time be appointed by
the Board to act jointly with the Executive and the Board may at any time

2



--------------------------------------------------------------------------------



 



      require the Executive to cease performing or exercising any of his duties
or powers under this Agreement; and     (g)   comply with the relevant
requirements of all applicable laws, regulations, codes of practice and rules
(including Securities and Futures Ordinance, the Rules Governing the Listing of
Securities on The Stock Exchange of Hong Kong Limited and the Model Code for
Securities Transactions by Directors of Listed Companies set out in Appendix 10
therein and the rules of any other stock exchange, market or dealing system on
which the securities of any member of the Group is traded and the applicable
laws, regulations, codes of practice in that jurisdiction).

5.   REMUNERATION

    The remuneration of the Executive shall be:

  (a)   an annual salary package of HK$3,600,000.00, such salary to include any
sum receivable as director’s fees or other remuneration from any other member of
the Group (if any). This salary will be reviewed by the Board each year at the
time of the annual salary reviews for senior executives provided that the
Executive shall abstain from voting and shall not be counted in the quorum in
respect of any resolution regarding the amount payable to himself in relation to
his employment under this Agreement which is proposed at any meeting of the
Board;     (b)   in respect of every financial year of the Company (which
expression shall include any other financial period in respect of which the
Company’s accounts are made up), a discretionary bonus of such amount as shall
be determined by the Board (provided that the aggregate of such amount and all
discretionary bonuses payable by the Company to its executive directors in any
financial year shall not exceed ten per cent of the net profits (after tax and
after extraordinary items) of the Company for such year as shown in its audited
accounts), provided that such discretionary bonus shall be paid only on a pro
rata basis in respect of any financial year of the Company during a portion only
of which the Executive has served the Company hereunder, unless his employment
shall have been terminated pursuant to Clause 10.02, in which case no
discretionary bonus is payable.

6.   OTHER BENEFITS

6.01   In addition to the foregoing remuneration and benefits, the Executive
shall also be entitled to the following during the continuance of his employment
hereunder, subject to determination by the Board as to the appropriate level of
cost of each item:

  (a)   the Company shall pay all rates, government rents, utilities and other
outgoings of the property he is residing; and

3



--------------------------------------------------------------------------------



 



  (b)   the use (whether for business or personal purposes) of a motor car of
such type as may be approved by the Board and the Company shall pay all vehicle
registration fees, taxes and insurance premiums in respect of the car and shall
pay or reimburse against receipts all maintenance, repair and other running
costs in respect of the car and the cost of petrol.

6.02   In addition to the above benefits, the Executive shall also be entitled
to such other benefits under any applicable employee benefit plan and employee
share option scheme adopted by the Company and any member of the Group of which
the Executive is a director or holds office for their respective employees
(including the Executive) as the Board shall from time to time determine.

7.   EXPENSES

    The Company shall reimburse the Executive (against receipts or such other
reasonable evidence of expenditure as the Board may require) for all reasonable
expenses properly incurred in the course of his employment hereunder or in
promoting or otherwise in connection with the business of the Company.

8.   DEDUCTIONS

    The Company shall be entitled, subject to any laws or agreements to the
contrary, at any time to deduct from the Executive’s remuneration hereunder any
monies due from him to any member of the Group including, but not limited to,
any outstanding loans, advances, the cost of repairing any damage to or loss of
the Company’s property caused by him (and of recovering the same) and any other
monies owed by him to the Company or any of its subsidiaries.

9.   LEAVE

    The Executive shall be entitled after completion of each year of service
with the Company to fifteen (15) days’ leave (in addition to public holidays)
with full pay, which leave shall be taken at such time or times as may be
convenient to the Board having regard to the exigencies of the Group’s business
provided that:

  (a)   if the employment of the Executive hereunder is to cease on the
completion of any year of service, the Executive shall be entitled to take his
said leave immediately prior to the end of such year of service notwithstanding
that at that time such year of service shall not have been completed;     (b)  
if the employment of the Executive hereunder is to cease (for any reason other
than termination pursuant to Clause 10.02) during any year of service, the
Executive shall be entitled to an amount of leave proportionate to the part of
the year during which he has been employed by the Company, such leave to be
taken immediately prior to the termination of his employment; and

4



--------------------------------------------------------------------------------



 



  (c)   if for any reason the Executive shall not have taken his full
entitlement of leave in any particular year he shall not have any claim against
the Company in respect thereof nor, unless the reason is the exigencies of the
Company’s business (of which the Board shall be the sole judge), shall he be
entitled to additional leave in any year in respect of leave not taken in
previous years,

10.   TERMINATION

10.01   If the Executive is at any time incapacitated by illness, injury or
accident from performing his duties hereunder and (if so required) furnishes the
Board with evidence satisfactory to it of such incapacity and the cause thereof
he shall be entitled to receive his full salary for the first three (3) months
or any shorter period during which such incapacity continues and if he continues
so incapacitated for a longer period than three (3) consecutive months or if he
is so incapacitated at different times for more than ninety (90) days in any one
period of fifty-two (52) consecutive weeks then and in either of such cases his
employment may be terminated by the Company by one (1) month’s notice in
writing.   10.02   If at any time during the term of his employment hereunder
the Executive shall be guilty of or commit any serious misconduct which in the
absolute opinion of the Board is in any way detrimental to the interests of any
member of the Group, or shall be in breach of any of the terms of this
Agreement, or shall commit any act of bankruptcy or become insolvent, or make
any arrangements or composition with his creditors generally, or become through
mental disorder incapable of managing his own affairs, or fail to pay his
personal debts or shall be guilty of persistent insobriety or be convicted of
any criminal offense involving his integrity or honesty, the Company may
terminate the Executive’s employment hereunder forthwith without any notice or
payment in lieu of notice and upon such termination, the Executive shall not be
entitled to any bonus or any payment whatsoever (other than salary actually
accrued due and payable pursuant to Clause 5(a)) for or in respect of the then
current year of service or to claim any compensation or damages for or in
respect of or by reason of such termination.   10.03   In the event that:
(a) the Executive is lawfully removed from his office as a director of the
Company by virtue of a resolution passed by the members of the Company; or
(b) the Executive, having retired from the office of director of the Company in
accordance with the Bye-laws of the Company or any other applicable regulation
or law, is not re-elected as a director of the Company by the shareholders of
the Company at an annual general meeting of the Company, the Company may within
seven (7) days of the date of such vacation from office by the Executive,
terminate this Agreement forthwith by written notice to the Executive.   10.04  
In the event of termination of the Executive’s employment for whatever reason,
the Executive shall:

  (a)   (if not already vacated from such office(s)) forthwith resign as a
director of the Company and from all directorships or other offices held by him
in any member of the Group (and the Executive irrevocably authorises the Company

5



--------------------------------------------------------------------------------



 



      in his name and on his behalf to execute all documents and do all things
necessary to effect such resignation in the event of his failure to do so);

  (b)   shall cease to be entitled to any benefits under this Agreement;     (c)
  immediately return the car provided by the Company under Clause 6.01 (b) and
the keys in respect thereof to the Company at its principal place of business in
Hong Kong or such other place in Hong Kong as the Company may reasonably
request; and     (d)   immediately vacate from the residential property of the
Company provided for use pursuant to Clause 6.01 (a) and forthwith return the
keys in respect thereof to the Company at its principal place of business in
Hong Kong or such other place in Hong Kong as the Company may reasonably request
    and the Executive shall not be entitled to claim any other compensation
whatsoever from the Company in respect of such termination except where the
Board otherwise agrees or as expressly provided for under this Agreement.

10.05   Any delay or forbearance by the Company in exercising any right to
terminate this Agreement shall not constitute a waiver of such right.   10.06  
If notice is served by either party pursuant to Clause 3, then for up to a
maximum period of three (3) months, the Company shall not be obliged, at any
time after the notice of termination is served, to provide any work for the
Executive or to assign to or vest in the Executive any powers, duties or
functions and may in its absolute discretion suspend the Executive from work,
and suspend the contractual benefits of the Executive set out in Clause 5(b) and
6 and to require the Executive to refrain from entering any premises of any
member(s) of the Group and to refrain from contacting any customers, clients,
employees or suppliers of any member(s) of the Group.

     
11. 
  EXECUTIVE’S UNDERTAKINGS

11.01   The Executive agrees to take good care of the car supplied by the
Company under Clause 6.01(b) and the residential property provided by the
Company under the Clause 6.01(a), and to ensure that the terms and conditions of
the insurance policies in respect of the car and the residential property are
observed.   11.02   The Executive shall not either during the continuance of his
employment hereunder or at any time thereafter divulge to any person whomsoever
or to any body corporate or unincorporated (except to those officers of the
Group whose province it is to know the same) or use for his own purposes or for
any purposes other than those of the Group and shall use his best endeavours to
prevent the unauthorised publication or disclosure of any trade secret or any
confidential information concerning the business or finances of any member of
the Group or any of its dealings, transactions or affairs or those of its
customers, suppliers, management and shareholders which may come to his
knowledge during or in the course of his employment.



6



--------------------------------------------------------------------------------



 



    Confidential information shall include, without limitation, lists or details
of customers and suppliers, information relating to the working of any process
of invention carried on or used by any member of the Group, information relating
to research and other projects, prices, discounts, mark-ups, future business
strategy and development, marketing, price-sensitive information and any other
information which is not generally available to the public.

11.03   Forthwith upon the termination of the employment of the Executive
hereunder, and/or at any other time if the Company shall so request:

  (a)   the Executive shall not, directly or indirectly, disseminate, disclose,
divulge, reveal, report, publish, transfer or use, for any purpose whatsoever,
any information which has been obtained by or disclosed to the Executive as a
result of or in relation to the Executive’s employment by the Company, including
without limitation any confidential information (which includes without
limitation all lists of customers and clients, specific customer names and data,
business plans, marketing plans, business contracts, distribution and sales and
marketing networks, designs, specifications, processes, formulas, trade secrets,
business secrets, sales information, systems, programs, procedures, manuals,
financial and personnel information, and any other proprietary information or
data which the Company has received in confidence from others) and any of the
terms and conditions of this Agreement; provided, however, that disclosure of
any confidential information shall not be prohibited if (i) such disclosure is
directly pursuant to a valid and existing order of a court of competent
jurisdiction or other governmental body or agency, (ii) the Executive shall
first have given prompt notice to the Company of any such possible or
prospective order (or proceeding pursuant to which any such order may result),
and (iii) the Company shall have been afforded a reasonable opportunity to
respond to (and if so advised by counsel, to challenge) such order; provided
further, that each party may disclose terms and conditions of this Agreement to
his or its attorneys and accountants to the extent such disclosure is necessary
to enable such attorneys and accountants to render professional services to such
party;     (b)   the Executive, his representatives, heirs, successors and
assigns shall completely release and forever discharge the Company, its present,
former or future parent, subsidiary, affiliated, associated and other related
companies, and any of their present, former and future shareholders, directors,
officers, employees, agents, partners, consultants, representatives and
attorneys, and each of their successors and assigns from all claims, demands,
rights, causes of action, obligations, liabilities and/or attorneys’ fee claims,
of any and every kind, nature and character whatsoever wheresoever, known or
unknown, which the Executive may now have or has ever had against the Group,
including without limitation those arising from or in any way connected with the
employment of the Executive by the Company or the resignation or termination
thereof, whether based on tort, express or implied contract, law, rule,
regulation or ordinance; and

7



--------------------------------------------------------------------------------



 



  (c)   the Executive shall preserve the good name of, and shall not make any
disparaging comments about the Group and any of the Company’s present, former
and future shareholders, directors, officers, employees, agents, partners,
consultants, representatives and attorneys, and each of their successors and
assigns.

11.04   The Executive shall not file, or cause to be filed, in any court or with
any governmental or quasi-governmental agency, any action, claim or charge
against the Company, its present, former or future parent, subsidiary,
affiliated, associated and other related companies and any of their present,
former and future shareholders, directors, officers and employees and each of
their succesors and assigns.   11.05   The Executive shall not at any time
during the continuance of his employment hereunder or for a period of twelve
(12) months thereafter, in any country or place where any member of the Group
has carried on business, carry on or be employed or interested directly or
indirectly in (whether as shareholder, director, partner, agent or otherwise and
whether alone or jointly with others) any business carried on by any member of
the Group during the continuance of the said employment in competition with any
member of the Group (other than as a holder of not more than five (5) per cent
of the issued shares, debentures or other securities of any company listed on
any recognised stock exchange) provided that the provisions of this Clause 11.04
shall only apply in respect of business activities or services with which the
Executive was personally concerned or for which he was responsible during his
said employment.   11.06   The Executive shall not at any time during the
continuance of his employment hereunder or for a period of twelve (12) months
thereafter either on his own account or in conjunction with or on behalf of any
other person or body corporate or unincorporated in competition with any member
of the Group directly or indirectly solicit or entice away from any member of
the Group, any person or body corporate or unincorporated who now is or at any
time during or at the date of the termination of the said employment may have
been or become a customer or supplier or prospective customer or supplier of any
member of the Group and with whom the Executive had personal contact or dealings
during his said employment.   11.07   The Executive shall not at any time during
the continuance of his employment hereunder or for a period of twelve
(12) months thereafter solicit or entice away from any member of the Group or
employ or otherwise engage any person who now is or at any time during or at the
date of the termination of the said employment may have become an employee of
any member of the Group and with whom the Executive had contact during his said
employment, whether or not such person would commit any breach of his contract
of employment by reason of leaving the service of the relevant member of the
Group.   11.08   The Executive shall not at any time or for any purpose after
termination of his employment hereunder use either the English or Chinese name
of the Company or any name similar thereto in connection with his own or any
other name in any way calculated to suggest that he is or has been connected
with the Company’s business, nor in any way hold himself out as having had any
such connection.

8



--------------------------------------------------------------------------------



 



11.09   While the restrictions contained in Clauses 11.01 to 11.08 are
considered by the parties to be reasonable for the protection of the business
and interest of the Group and in all the circumstances and do not work harshly
upon the Executive it is recognised that restrictions of the nature in question
may fail for technical reasons unforeseen and accordingly it is hereby agreed
and declared that if any such restrictions shall be adjudged to be void as going
beyond what is reasonable in all the circumstances for the protection of the
interests of the member(s) of the Group but would be valid if part of the
wording thereof were deleted or the periods (if any) thereof were reduced or the
range of products or area dealt with thereby were reduced in scope, the said
restriction shall apply with such modifications as may be necessary to make it
valid and effective.

12.   INTELLECTUAL PROPERTY RIGHTS

12.01   The Company (or any other member of the Group as the case may be) shall
be entitled free of charge to the sole ownership and exclusive use of any
invention or improvement made or discovered by the Executive and of any
copyright, design right, trade mark, service mark or trade name created or used
by the Executive (hereinafter referred to as the “intellectual property rights”)
in the course of or for the purpose of providing services hereunder to the
Company or any other member of the Group.   12.02   The Executive shall
forthwith and from time to time both during and after the term of this Agreement
and at the request and cost of the Company, insofar as it is within his power,
do such acts and things and execute such documents, as may in the opinion of the
Company be reasonably necessary for obtaining letters patent, registration or
other protection for any such intellectual property rights in any part of the
world and shall effect such registration and vest such letters patent or other
protection in the Company (or any other member of the Group as the case may be)
or its nominees. The Executive irrevocably authorises the Company for the
purposes aforesaid in the name of the Executive and execute any document or do
anything on his behalf. The Executive shall at the cost and request of the
Company render all reasonable assistance to the Company (or any other member of
the Group as the case may be) for and in connection with the purposes aforesaid.
  12.03   The Executive shall not during or after the termination of the
Agreement use to the detriment or prejudice of the Group or divulge to any
person any confidential information concerning the intellectual property rights
of the Group which may have come to his knowledge.

13.   MISCELLANEOUS

13.01   This Agreement shall be in substitution for any subsisting agreement or
arrangement (oral or otherwise) made between the Company and the Executive which
shall be deemed to have been terminated by mutual consent as from the date on
which the Executive’s employment under this Agreement commences.

9



--------------------------------------------------------------------------------



 



13.02   The expiration or termination of this Agreement howsoever arising shall
not operate to affect such of the provisions hereof as in accordance with their
terms are expressed to operate or have effect thereafter.   13.03   In the event
of any variation of the remuneration payable to the Executive hereunder being
made by consent of the parties hereto, such variation shall not constitute a new
agreement but (subject to any express agreement to the contrary) the employment
of the Executive hereunder shall continue subject in all respects to the terms
and conditions of this Agreement with such variation as aforesaid.   13.04  
Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or facsimile number set out below (or such other address or facsimile number as
the addressee has by five (5) days’ prior written notice specified to the other
parties):

         
 
  To the Company:   Man Sang International Limited
 
      21st Floor, Railway Plaza 39 Chatham Road South
 
      Tsimshatsui, Kowloon Hong Kong
 
      Fax number: (852) 2317 5243
 
      Attention: Mr. Cheng Chung Hing
 
       
 
  To the Executive:   Cheng Tai Po
 
      22A, Park Mansion
 
      27-29 MacDonnell Road
 
      Hong Kong

    Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, by post,
two (2) clear business days after the date of posting, or by recorded delivery,
when actually delivered to the relevant address; and (b) if given or made by
facsimile, when despatched subject to receipt of machine-printed confirmation of
error-free despatch of the whole of the notice, demand or communication to the
facsimile number of the intended addressee.

13.05   If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby,   13.06   No failure or delay by the Company in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of the same preclude
any further exercise thereof or the exercise of any other right, power or
remedy. Without limiting the foregoing, no waiver by the Company of any breach
by the Executive of any provision in this Agreement shall be deemed to be a
waiver of any subsequent breach of that or any other provision in this
Agreement.

10



--------------------------------------------------------------------------------



 



13.07   This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong and the parties hereby irrevocably submit to the non-exclusive
jurisdiction of the Hong Kong courts.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

     
SIGNED by Cheng Chung Hing
  [COMPANY STAMP AND SIGNATURE]
for and on behalf of MAN SANG
   
INTERNATIONAL LIMITED
   
in the presence of:
   
 
   
SIGNED by
  [SIGNATURE IN CHINESE]
CHENG TA PO
   
in the presence of:
   

12